Citation Nr: 1603405	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder.

2.  Entitlement to service connection for Barrett's esophagus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.

4.  Evaluation of bilateral hearing loss, currently rated as noncompensable.

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law



ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Additional evidence was received since the Veteran filed his substantive appeal in August 2013.  Neither the Veteran nor his representative requested in writing that this additional evidence be reviewed by the Agency of Original Jurisdiction (AOJ).  In fact, the Veteran's representative submitted a waiver of AOJ consideration of the new evidence.  Accordingly, the Board may review the additional evidence in the first instance.  See 38 U.S.C.A. § 7105(e) (West 2014).

In a letter dated November 30, 2015, the Veteran's representative requested the Board wait 90 days prior to rendering its decision.  In a correspondence dated December 3, 2015, the Veteran's representative submitted additional evidence and argument along with a waiver of any time remaining from the 90-day waiting period.

The issues of service connection for an acquired psychiatric disorder and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A vestibular disorder was not manifest during service.  A vestibular disorder is not attributable to service.  An organic disease of the nervous system was not manifested in service or within the one-year presumptive period following service.

2.  Barrett's esophagus was not manifest during service.  Barrett's esophagus is not attributable to service.

3.  Bilateral hearing loss has been no worse than Level II hearing loss in each ear.


CONCLUSIONS OF LAW

1.  A vestibular disorder was not incurred in or aggravated during service and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Barrett's esophagus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2012.  The claim was last adjudicated in July 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, a private medical opinion, and lay statements have been associated with the record.

In October 2012, VA afforded the Veteran an examination with respect to the severity of the Veteran's bilateral hearing loss.  The VA examiner considered the Veteran's history and statements, and performed the tests required to provide the facts necessary for rating hearing loss disabilities.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim of an increased evaluation for hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA has not afforded the Veteran a comprehensive medical examination relating to his claims of service connection for a vestibular disorder and Barrett's esophagus.  The Board finds that comprehensive examinations are not necessary to render a decision under the circumstances presented here.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further in the respective sections below, there is no credible evidence establishing that an event, injury, or disease occurred in service or within the one year period following service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Except as provided under regulations concerning tobacco products, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Vestibular Disorder and Barrett's Esophagus

With respect to the Veteran's claims of service connection for a vestibular disorder and Barrett's esophagus, service treatment records are unremarkable for complaints relating to, or treatment for, dizziness and stomach or esophagus disorders.  The May 1970 separation examination report revealed a normal clinical evaluation for the abdomen and viscera, as well as for the neurologic system.  

A March 1975 report of VA medical examination shows pupils were equal and reactive to light, and there were no abnormalities of the head, face and neck.  Furthermore, the abdominal examination revealed no palpable viscera, no masses, and no areas of tenderness.  The neurological examination revealed reflexes were equal and active.  The report shows no complaint of dizziness or manifestations of an esophagus disorder.

The first indication of a vestibular disorder on this record is in a February 2011 VA audiology treatment record.  The record states that the Veteran reported a history of vestibular issues in recent years and was evaluated by a private physician approximately three years prior.  The first indication of an esophagus disorder is found in a December 2010 VA treatment record.  The record notes the Veteran's complaint of substernal tightness or indigestion, and lists a past medical history of Barrett's esophagus.  The Veteran initiated his claim of service connection for a vestibular disorder and Barrett's esophagus in June 2012.

Based on a review of the record, the Board finds that service connection for a vestibular disorder and for Barrett's esophagus is not warranted.  The record shows a normal neurologic system and abdomen at separation from service.  Apart from the Veteran's lay statements, there is no indication in the record that the Veteran manifested, was diagnosed with, or was treated for, a vestibular disorder or Barrett's esophagus in service or until many years after service.  Additionally, a vestibular disorder was not noted during service or within one year of separation and the Veteran did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).

The Veteran's lay statements consist of bare assertions that he is entitled to service connection for the disorders.  To the extent that these assertions are construed as an assertion that a vestibular disorder or Barrett's esophagus had its onset in service or within one year of service separation, the Board finds such assertion is not credible.  The assertion is vague and made only in the context of a claim for compensation.  Additionally, the Board affords the service medical records, which were recorded during service and show no manifestations of the claimed disabilities, significantly greater probative weight than the Veteran's statements made more than forty years after service.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had a vestibular disorder and Barrett's esophagus in service or within one year of separation from service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluation of Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is more disabling than the noncompensable evaluation VA has currently assigned.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

Here, an October 2012 VA audiology examination resulted in puretone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
15
40
85
100
60
LEFT
25
45
80
100
62.5

Speech audiometry revealed speech recognition ability performed with the Maryland CNC word list of 92 percent in the right ear and 92 percent in the left ear.  The examiner noted that initial word recognition testing was 76 percent at 40 dB speech reception thresholds.  The examiner reported that the level of presentation with the best performance was 71 dB in the right ear and 66 dB in the left ear.  It appears to the Board that this is why the examiner reported the 92 percent speech recognition ability.

Applying the study results of the October 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and a Level II hearing loss in the left ear.  Where hearing loss is at Level II in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The Veteran's threshold results do not qualify as exceptional patterns according to VA regulations.

February 2011 VA outpatient treatment records show audiometric testing was performed.  The results of the testing reveal the following puretone thresholds, in decibels:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
10
20
75
90
48.75
LEFT
15
20
70
105
52.5

Speech audiometry revealed speech recognition ability of 96 percent in both ears although it is not indicated whether the Maryland CNC word list was used.  The examiner stated that testing revealed a severe to profound high-frequency sensorineural hearing loss, bilaterally, and that word recognition scores were excellent, bilaterally.

Although the examiner did not expressly state whether the Maryland CNC word list was used, the Board finds it more likely than not that VA's audiologists would use the standards adopted by VA.  Accordingly, use of Table VI in 38 C.F.R. § 4.85 is appropriate.  Applying the results of the February 2011 VA treatment examination to Table VI yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

An October 2012 private audiology examination report in graph form is of record.  The Board may interpret graphical representations of audiometric data and convert them to numerical data in its role as a fact finder as long as the graphical representations are clear.  Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).  As the graphical representations in this case are clear, the Board is able to interpret them.  As read by the Board, the audiology report shows puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
10
25
50
65
37.5
LEFT
15
55
80
100
62.5

The 2000 and 3000 Hertz thresholds for the left ear represent "masked" test results as no results were reported for "unmasked" tests.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 96 percent in both ears.

Applying the study results of the October 2012 private examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and a Level II hearing loss in the left ear.  Where hearing loss is at Level I in one ear and a level II in the other ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The Veteran's threshold results do not qualify as exceptional patterns according to VA regulations.

The audiometric studies support only a noncompensable evaluation for hearing loss.  The Board has considered the Veteran's claim that he is entitled to a higher disability evaluation and finds that it is outweighed by the audiology test results.  The Board notes that, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), here, the specific audiological results shown on examination are more probative evidence as to the severity of the Veteran's hearing loss disability for VA purposes than the Veteran's general lay assertions.  Accordingly, the preponderance of the evidence is against the claim for a higher evaluation.

Thus, the Board finds that the preponderance of the evidence is against a compensable disability evaluation.  Accordingly, the benefit of the doubt rule is not applicable and an increased evaluation is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has been given as to whether referral for an extra-schedular evaluation is warranted.  The Board finds that it is not warranted because the schedular evaluation in this case is adequate.  The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken words.  These criteria provide for higher ratings than those currently assigned to the Veteran.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1). 

In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Board sympathizes with the Veteran's complaints of hearing difficulty, his speech discrimination abilities have been specifically measured by VA and private audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, no verified state-licensed audiologist has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, the preponderance of the probative evidence indicates that the industrial impairment from the disability would not be in excess of that contemplated by the assigned rating.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of any of the Veteran's service-connected disabilities in concert with his hearing loss create an unusual or exceptional disability picture.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for a vestibular disorder is denied.

Service connection for Barrett's esophagus is denied.

A compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran claims that he is entitled service connection for an acquired psychiatric disorder as secondary to his service-connected hearing loss and tinnitus.  He claims that he is unable to understand what people say which makes it difficult to communicate in meetings.  This leads to anxiety, embarrassment, and stress.  He also claims that tinnitus causes him difficulty focusing when reading, irritability, difficulty sleeping, anxiety, and stress.  The Veteran also claims that his service-connected disabilities, and the acquired psychiatric disorder arising from them, prevent him from securing and maintaining substantially gainful employment.  Therefore, he claims he is entitled to a TDIU.

With respect to an acquired psychiatric disorder, the Veteran has not been afforded a VA examination.  The Veteran has submitted a private examination indicating the Veteran's hearing loss and tinnitus affect his acquired psychiatric disorder.  Under the standards of McLendon v. Nicholson, 20 Vet. App. at 79, VA's duty to provide an examination is triggered.

In light of the foregoing finding, the Veteran's claim of entitlement to a TDIU is now inextricably intertwined with his claim of service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Thus, the Board finds that the Veteran's claim of entitlement to a TDIU should be adjudicated following the disposition of his claim for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional and obtain a medical opinion as to the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder arose during service or is otherwise related to service.

b.  Whether it is at least as likely as not that any acquired psychiatric disorder is proximately due to, the result of, or aggravated by, his service-connected hearing loss or tinnitus disabilities.

A rationale should be provided for all opinions. 

3.  After adjudicating the acquired psychiatric disorder claim, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


